EDGERTON, Associate Justice
(concurring).
In defining the industries, the Administrator considered competitive interrelationships. Opp Cotton Mills v. Administrator, 312 U.S. 126, 139, 149, 61 S.Ct. 524, 85 L.Ed. 624. But once an industry has been defined, Section 8(c) appears to confine the competitive advantages, which the industry committee is to consider, to such advantages as are enjoyed by groups within the industry itself. And Section 8(d) requires the Administrator to approve the committee’s recommendations if, among other things, he finds that, “taking into consideration the same factors as are required to be considered by the industry committee,” its recommendations will carry out the purposes of the section. It appears to me that the Administrator, like the committee, is not required to take into consideration competition between different industries. ■ In other respects, including the result, I concur in the opinion of the court.